Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol et al. (U.S. Patent No. 5,277,148) in view of Northrop et al. (U.S. Patent Application Publication No. 2010/0313824, as cited by the examiner in PTO-892 on 3/30/2021).
For claim 1, Rossignol et al. discloses a device (Fig. 10: 100) for providing a secure and stable space for a pet (as discussed in the abstract) within a vehicle having a headrest, the device comprising:
a main body (Figs. 3-10: base 200, frame 300, fabric 400) having a lower wall (Fig. 6A: 227, 228) and a plurality of sidewalls (Fig. 3: 432, 442, 472) extending from the lower wall and terminating at a distal edge (Fig. 3: at upper edge of fasteners 471, 472), the main body being transitional between a deployed configuration and a stowed configuration (as discussed in Col. 6, lines 28-30), the distal edge being moved toward the lower wall as the main body is transitioned from the deployed configuration toward the stowed configuration (as discussed in Col. 14, lines 58-63); a first brace (Figs. 6A-7: 330) and a second brace (Figs. 6A-7: 340), each being selectively positionable relative to the main body in a first position (as shown in Fig. 6A) and a second position (as shown in Fig. 7), in the first position, each brace extends between the lower wall and the distal edge to provide support to the main body to maintain the main body in the deployed configuration (as discussed in Col. 11, lines 60-68), in the second position, each of the first brace and the second brace being moved away from the distal edge (as shown in Fig. 7); and a headrest strap (Fig. 10: 600) having a first end portion (Figs. 8 and 10: 654), a second end portion (Figs. 8 and 10: 656) and an intermediate portion (Fig. 8: 660) between the first end portion and the second end portion, the first end portion extending away from the intermediate portion along the first lateral wall in a diagonal orientation such that the first end portion extends away from the rear wall and toward the front wall (as shown in Figs. 8 and 10), the second end portion extending away from the intermediate portion along the second lateral wall in a diagonal orientation such that the second end portion extends away from the rear wall and toward the front wall (Fig. 10 shows a second strap 700 having a first end portion and a second end portion identical to strap 600, extending in a diagonal orientation), the first lateral wall being in opposed, spaced relation to the second lateral wall (Fig. 10 shows the straps extending in a diagonal orientation on opposing sides of the main body), the headrest strap being extendable around the headrest for connecting the main body to the vehicle (Fig. 10: the straps 600, 700 are structured to extend around a headrest having two posts that are inserted into the top of a vehicular seat). It should be noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the two straps 600, 700 of Rossignol et al. into one strap for the advantage of reducing manufacturing costs, and easily attaching and supporting the main body by the headrest, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Rossignol et al. fails to specifically show a main body having a lower wall and a plurality of sidewalls extending from the lower wall and terminating at a distal edge, the plurality of sidewalls including a rear wall, a front wall, a first lateral wall, and a second lateral wall, and a lid connectable to the plurality of sidewalls such that the lid and the main body collectively define an enclosure sized to receive the pet. 
However, Northrop et al. teaches a device (as discussed in the abstract) for providing a secure and stable space for a pet, the device comprising: a main body (Figs. 1-2: 12) having a lower wall (14) and a plurality of sidewalls (16, 18, 20, 22) extending from the lower wall and terminating at a distal edge (Fig. 2: at zipper 42), the plurality of sidewalls extending from the lower wall and terminating at a distal edge, the plurality of sidewalls including a rear wall (18), a front wall (16), a first lateral wall (20), and a second lateral wall (22), and a lid (Figs. 1-2: 26) connectable to the plurality of sidewalls such that the lid and the main body collectively define an enclosure sized to receive the pet (as discussed in [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rossignol et al. to include the sidewalls and the lid as taught by Northrop et al. for the advantage of accessing the interior of the main body from the top of the device.
For claim 2, Rossignol et al. as modified by Northrop et al. discloses the device recited in claim 1, wherein the lower wall (Rossignol et al. Fig. 6A: 227, 228) is of a stiffness greater than the plurality of sidewalls (Rossignol et al. Fig. 3: 432, 442, 472).
For claim 4, Rossignol et al. as modified by Northrop et al. discloses the device of claim 1, wherein the first and second braces (Rossignol et al. Fig. 6A: 330, 340) are pivotally coupled to the lower wall (Rossignol et al. Figs. 6B, 6C 7: at left attachment tee 335, at right attachment tee 345).
For claim 9, Rossignol et al. as modified by Northrop et al. discloses the device recited in claim 1, wherein the lid (Northrop et al. Figs. 1-2: 26) is fixedly connected to one of the plurality of sidewalls (Northrop et al. 16, 18, 20, 22) and is pivotable (Northrop et al. with a portion of the lid 26 attached and a portion of the lid 26 unattached via the zipper 42) relative thereto between a covered position and an uncovered position, the lid extending between the plurality of sidewalls when the lid is in the covered position (Northrop et al. as shown in Fig. 1).
For claim 10, Rossignol et al. as modified by Northrop et al. discloses the device recited in claim 9, further comprising a zipper (Northrop et al. Figs. 1-2: 42) for retaining the lid in the covered position (Northrop et al. as discussed in [0035] and shown in Fig. 1).
For claim 11, Rossignol et al. as modified by Northrop et al. discloses the device recited in claim 1, wherein the main body (Rossignol et al. Figs. 3-10: base 200, frame 300, fabric 400) is configured to define a volume which decreases when the main body transitions from deployed to stowed configuration (Rossignol et al. as discussed in Col. 14, lines 58-63).
For claim 15, Rossignol et al. discloses a device (Fig. 10: 100) for a pet (as discussed in the abstract) within a vehicle, the device comprising:
a main body (Figs. 3-10: base 200, frame 300, fabric 400) having a lower wall (Fig. 6A: 227, 228) and a plurality of sidewalls (Fig. 3: 432, 442, 472) extending from the lower wall and terminating at a distal edge (Fig. 3: at upper edge of fasteners 471, 472), the main body being transitional between a deployed configuration and a stowed configuration (as discussed in Col. 6, lines 28-30), the distal edge being moved toward the lower wall as the main body is transitioned from the deployed configuration toward the stowed configuration (as discussed in Col. 14, lines 58-63); a first brace (Figs. 6A-7: 330) and a second brace (Figs. 6A-7: 340), each being selectively positionable relative to the main body in a first position (as shown in Fig. 6A) and a second position (as shown in Fig. 7), in the first position, each brace extends between the lower wall and the distal edge to provide support to the main body to maintain the main body in the deployed configuration (as discussed in Col. 11, lines 60-68), in the second position, each of the first brace and the second brace being moved away from the distal edge and toward the lower wall so as to extend over the lower wall (as shown in Fig. 7 and as discussed in Col. 14, lines 58-63); and a headrest strap (Fig. 10: 600) having a first end portion (Figs. 8 and 10: 654), a second end portion (Figs. 8 and 10: 656) and an intermediate portion (Fig. 8: 660) between the first end portion and the second end portion, the first end portion extending away from the intermediate portion along the first lateral wall in a diagonal orientation such that the first end portion extends away from the rear wall and toward the front wall (as shown in Figs. 8 and 10), the second end portion extending away from the intermediate portion along the second lateral wall in a diagonal orientation such that the second end portion extends away from the rear wall and toward the front wall (Fig. 10 shows a second strap 700 having a first end portion and a second end portion identical to strap 600, extending in a diagonal orientation), the first lateral wall being in opposed, spaced relation to the second lateral wall (Fig. 10 shows the straps extending in a diagonal orientation on opposing sides of the main body), the headrest strap being extendable around the headrest for connecting the main body to the vehicle (Fig. 10: the straps 600, 700 are structured to extend around a headrest having two posts that are inserted into the top of a vehicular seat). It should be noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the two straps 600, 700 of Rossignol et al. into one strap for the advantage of reducing manufacturing costs, and easily attaching and supporting the main body by the headrest, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Rossignol et al. fails to specifically show a main body having a lower wall and a plurality of sidewalls extending from the lower wall and terminating at a distal edge, the plurality of sidewalls including a rear wall, a front wall, a first lateral wall, and a second lateral wall.
However, Northrop et al. teaches a device (as discussed in the abstract) for providing a secure and stable space for a pet, the device comprising: a main body (Figs. 1-2: 12) having a lower wall (14) and a plurality of sidewalls (16, 18, 20, 22) extending from the lower wall and terminating at a distal edge (Fig. 2: at zipper 42), the plurality of sidewalls extending from the lower wall and terminating at a distal edge, the plurality of sidewalls including a rear wall (18), a front wall (16), a first lateral wall (20), and a second lateral wall (22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rossignol et al. to include the sidewalls as taught by Northrop et al. for the advantage of providing increased headroom within the main body.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rossignol et al. (U.S. Patent No. 5,277,148) in view of Northrop et al. (U.S. Patent Application Publication No. 2010/0313824), as applied to claims 1, 2, 4, 9-11 and 15 above, and further in view of Kamijo (WO 2005/074674 A1). 
For claim 3, Rossignol et al. as modified by Northrop et al. disclose wherein the plurality of sidewalls are formed from a mesh material (Rossignol et al. Fig.  the invention substantially as claimed, but fails to specifically show the lower wall is formed of a mesh material. However, Kamijo teaches a device (Fig. 5: 10) for providing a secure and stable space for a pet within a vehicle having a headrest (as discussed in the abstract), the device comprising: a main body having a lower wall and a plurality of sidewalls (as shown in Fig. 5), wherein the lower wall is formed of a mesh material (as discussed in the translated description “the bag is formed from a mesh”).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rossignol et al. and Northrop et al. to include the mesh material on the lower wall as taught by Kamijo for the advantage of providing an softer, impact absorbent surface while the pet is within the device within a vehicle.

Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol et al. (U.S. Patent No. 5,277,148) in view of Northrop et al. (U.S. Patent Application Publication No. 2010/0313824), as applied to claims 1, 2, 4, 9-11 and 15 above, and further in view of Farmer et al. (U.S. Patent Application Publication No. 2010/0242855). 
For claims 5-6 and 17-18, Rossignol et al. as modified by Northrop et al. disclose the invention substantially as claimed, but fails to specifically show the device further comprising a pair of flaps. However, Farmer et al. teaches a device for providing a secure and stable space for a pet, the device comprising: a main body (as shown in Fig. 1: 20) having a lower wall (Fig. 1: 28) and a plurality of sidewalls (Figs. 1-2: 30, 32, two walls 34), the main body being transitional between a deployed configuration and a stowed configuration (as discussed in [0077] and [0078]), a first brace and a second brace (as shown in Figs. 3-9: 62); further comprising a pair of flaps (Fig. 19: 114) selectively connectable to the respective one of the plurality of sidewalls for retaining respective ones of the first and second braces in the first position (as shown in Fig. 19 and discussed in [0084]: where the first and second braces are maintained in an upright first position supporting the main body in the deployed position), wherein each flap is connectable to the respective one of the plurality of sidewalls via hook and loop fasteners (as discussed in [0084]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rossignol et al. and Northrop et al. to include a pair of flaps as taught by Farmer et al. for the advantage of selectively connecting and disconnecting the first and second braces to the sidewalls when the main body is in the deployed and stowed configurations, respectively. 

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol et al. (U.S. Patent No. 5,277,148) in view of Northrop et al. (U.S. Patent Application Publication No. 2010/0313824), as applied to claims 1, 2, 4, 9-11 and 15 above, and further in view of Redzisz et al. (U.S. Patent Application Publication No. 2008/0072837).
For claims 7-8 and 19-20, Rossignol et al. as modified by Northrop et al. disclose the invention substantially as claimed, but fails to specifically show the first and second braces including a pair of brace legs pivotally coupled to the lower wall, and a distal support arm extending between the pair of leg braces, and a first pocket panel and a second pocket panel. However, Redzisz et al. teaches a device for providing a secure and stable space for a pet, the device comprising: a main body (as shown in Figs. 1-28) having a lower wall (Figs. 6-16 and 21: 34, 50) and a plurality of sidewalls (Fig. 7: 30, 36, 38, 40) extending from the lower wall and terminating at a distal edge (Figs. 1-5: peripheral edge at panel 32), a first brace (Figs. 17-20: wire rod 90 of sidewall 38) and a second brace (wire rod 90 of sidewall 40), each of the first and second braces (as shown in Figs. 18-20: 90) include a pair of brace legs (Fig. 20: vertical sides of braces 90) pivotally coupled to the lower wall (as shown in Figs. 22, 23 and discussed in [0051] where sidewalls 38, 40 fold at coupled end to lower wall 34), and a distal support arm (Fig. 20: horizontal sides of braces 90) extending between the pair of brace legs; and further comprising a first pocket panel and a second pocket panel each being connected to at least one of the plurality of sidewalls to form separate first and second pockets, the first and second braces being elongate rods receivable in pockets when the main body is in the deployed configuration (as discussed in [0047], each of the sidewalls 38, 40 has a pocket formed by the material being sewn around the braces 90, “the peripheral wire rod 90 is, in a preferred embodiment, sewn into the end panels 38 and 40”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rossignol et al. and Northrop et al. to include the first and second braces including a pair of brace legs and a distal support arm, and a first pocket panel and a second pocket panel as taught by Redzisz et al. for the advantages of retaining the main body in a deployed configuration and protecting the first and second braces from being destroyed by the pet.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol et al. (U.S. Patent No. 5,277,148) in view of Northrop et al. (U.S. Patent Application Publication No. 2010/0313824), as applied to claims 1, 2, 4, 9-11 and 15 above, and further in view of Sandiford (U.S. Patent No. 10,772,288).
For claims 12 and 13, Rossignol et al. as modified by Northrop et al. disclose the invention substantially as claimed, but fails to specifically show further comprising a first loop coupled to the main body and adapted to extend from the main body away from the plurality of sidewalls and receive a seatbelt on the vehicle when the main body is supported by the headrest via the headrest strap and is elevated above a seating surface on the vehicle. However, Sandiford teaches a device for providing a secure and stable space for a pet within a vehicle having a headrest, the device comprising: a main body (as shown in Figs. 1-11) having a lower wall (17) and a plurality of sidewalls (16, 18) extending from the lower wall; the device further comprising a first loop (Figs. 2, 3 and 11: 30a defines a loop because the inner arm 36a and outer arm 36a encircle the seatbelt 60) coupled to the main body and adapted to extend from the main body away from the plurality of sidewalls (as shown in Fig. 10) and receive a seatbelt on the vehicle when the main body is supported by the headrest via the headrest strap (as shown in Fig. 11: headrest strap 80) and is elevated above a seating surface (when headrest strap 80 suspends the device); and a second loop (Fig. 2 and 11: 30b defines a loop because the inner arm 36b and outer arm 36b encircle the seatbelt 60) adapted to extend from the main body away from the plurality of sidewalls and receive a latch belt (as shown in Figs. 11-12 where the loop 30b is structured to receive a strap or belt) when the main body is supported by the headrest via the headrest strap (as shown in Fig. 11: headrest strap 80) and is elevated above a seating surface (when headrest strap 80 suspends the device), the first and second loops being formed on opposing portions of the main body (as shown in Figs. 2, 3 and 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rossignol et al. and Northrop et al. to include the first and second loops as taught by Sandiford for the advantage of securing a seatbelt and a latchbelt to the main body in order to stabilize the device within the vehicle.
For claim 14, Rossignol et al. as modified by Northrop et al. and Sandiford disclose the device recited in claim 13, further comprising a strap (Rossignol et al. Figs. 9-10: 500) having a first end connected to and extending from the rear wall and a second end connectable to a structure on the vehicle (Rossignol et al. shows, in Fig. 10, the strap 500 connected, in contact with, and surrounding the seat defining a structure on the vehicle).


Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643